DETAILED ACTION
In Response to Applicant’s Remarks Filed 4/13/22
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Claims 1-20 have been examined. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benson et al. (US 9,848,814) (“Benson”) in view of Hall et al. (US 2015/0126916) (“Hall”).  Benson teaches a seat (Benson, fig. 1); a first bladder assembly connected to the seat; a second bladder assembly connected to the seat; and an electrical control unit (ECU) configured to independently control the first bladder assembly and the second bladder assembly; wherein the ECU is configured to adjust or maintain a level of inflation of the first bladder assembly of the seat while inflating and deflating the second bladder assembly to guide breathing of said user (Col. 19, lines 8-27 discusses wherein a computer/ECU 54 controls a system of multiple bladders to coach/coordinate breathing of an occupant).
Benson does not teach adjusting the first bladder assembly to provide a hugging effect to a user.  However, Hall teaches providing independently adjustable/inflatable side bladders (Hall, fig. 1: 15, 17) which provide a hugging effect on the sides of the user.  It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to modify the breathing control/coaching system of Benson to include side bladders in order to assist in coaching breathing and provide lateral support to the user through a “hugging effect.”  
As concerns claim 2, Benson, as modified, teaches wherein the second bladder assembly is disposed to substantially align with a neck and/or shoulders of a user (Benson teaches that the bladders may inflate in sequence from a top to a bottom of the seatback and would be understood by one having ordinary skill in the art to align with these areas in order to provide the desired breathing control effect).
As concerns claim 3, Benson, as modified, teaches including a fluid source in fluid communication with the first bladder assembly and the second bladder assembly; wherein the ECU is configured to control the fluid source to inflate and deflate the first bladder assembly and the second bladder assembly (a fluid source is inherently required for inflating bladders and is controlled by the computer/ECU, as discussed in the cited excerpt).
As concerns claim 4, Benson, as modified, teaches wherein the fluid source includes a fluid pump (as discussed in claim 3 a fluid pump is inherently required to inflate the bladders).
As concerns claim 5, Benson, as modified, teaches wherein the seat includes one or more bolsters, and a bladder of the first bladder assembly is disposed in at least one of the one or more bolsters (Hall, fig. 1: bladders 15 are within side bolsters).
As concerns claim 6, Benson, as modified, teaches wherein the seat includes a seat base (fig. 1: 4) and a seat back (fig. 1: 3); the seat base includes a first bolster and a second bolster (fig. 1: 8); the seat back includes a third bolster and a fourth bolster (fig. 1: 7); the first bladder assembly includes a first bladder, a second bladder, a third bladder, and a fourth bladder; the first bladder and the second bladder (fig. 1: 17) are disposed at least partially in the first bolster and the second bolster, respectively; and the third bladder and the fourth bladder (fig. 1: 15) are disposed at least partially in the third bolster and the fourth bolster, respectively.
As concerns claim 7, Benson, as modified, teaches wherein the ECU is configured to maintain the level of inflation for the first bladder, the second bladder, the third bladder, and the fourth bladder of the first bladder assembly to provide the hugging effect while guiding breathing of the user via the second bladder assembly (the control system/computer taught by Benson and Hall controls the level of inflation of the bladders and provides a hugging effect on the sides, as discussed in claim 1, when inflated).
As concerns claim 8, Benson, as modified, teaches including a fluid pressure sensor having a first sensor portion, a second sensor portion, a third sensor portion, and a fourth sensor portion; wherein the first sensor portion is configured to sense a pressure of the first bladder; the second sensor portion is configured to sense a pressure of the second bladder; the third sensor portion is configured to sense a pressure of the third bladder; the fourth sensor portion is configured to sense a pressure of the fourth bladder; and maintaining the level of inflation includes inflating and deflating the first bladder, the second bladder, the third bladder, and/or the fourth bladder such that each of the first bladder, the second bladder, the third bladder, and the fourth bladder are within a pressure range (Benson and Hall both teach use of sensors to evaluate the user and provide the desired level of pressure.  It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to provide sensors on/within each of the bladders to determine if the desired amount of air pressure is being provided).
As concerns claim 9, Benson, as modified, teaches a biomedical sensor connected with the ECU; wherein the ECU is configured to sense a breathing pattern of said user via the biomedical sensor; and the ECU is configured to determine if the breathing pattern is irregular (Benson teaches wherein the breathing coach mode uses sensor data to determine if adjusting the bladders for a breathing rhythm is required).
As concerns claim 10, Benson, as modified, teaches wherein if the breathing pattern is irregular, the ECU is configured to automatically activate the first bladder assembly and the second bladder assembly to reduce irregularities in the breathing pattern of said user (as discussed in Benson, Col. 19, lines 8-27).
As concerns claim 11, Benson, as modified, teaches a massage assembly connected to the seat; wherein the massage assembly is connected with the ECU; and the ECU is configured to automatically activate the massage assembly to massage said user to reduce irregularities in a breathing pattern of said user while (i) adjusting or maintaining the level of inflation of the first bladder assembly to provide the hugging effect, and (ii) inflating and deflating the second bladder assembly to guide breathing (Benson, Col. 19, lines 25-27: motor pulsing and massage may be used to communicate to the occupant how to breathe).
As concerns claim 12, as best understood, Benson, as modified, teaches wherein the massage assembly includes one or more massage bladders; and the ECU is configured to inflate and deflate the one or more massage bladders to reduce irregularities in the breathing pattern of said user (some of the bladders discussed above extending from the top to the bottom of the seatback may be considered either part of the second bladder assembly or the massage bladder assembly as the same function is provided).
As concerns claim 13, Benson, as modified, teaches wherein the ECU is configured to control a fluid source connected to the first bladder assembly, the second bladder assembly, and the one or more massage bladders (a fluid source is inherently required for inflating bladders and is controlled by the computer/ECU, as discussed in the cited excerpt).

Allowable Subject Matter
Claims 14-20 are allowed.

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive.  With respect to claim 1, Applicant argues that a proper suggestion or motivation to modify Benson to incorporate the bladders of Hall to provide a hugging effect while inflating or deflating the lumbar air support has not been provided.  
Claim 1 states that the ECU is “configured to adjust or maintain a level of inflation of the first bladder” while the second bladder guides the breathing of said user.  Hall teaches inflatable side air bladders 15 and 17 which are operable independently or in conjunction with the other air bladders of the seat.  Further, the user is provided with a selection of different massage options (paragraphs 0023-0025) or the user may manually adjust the contour of the seat (paragraphs 0027-0028).  Benson teaches an air bladder assembly to guide the breathing of the user (Benson, Col. 19, lines 25-27: motor pulsing and massage may be used to communicate to the occupant how to breathe).  As such, the combination of the ECU and air bladder assembly for guiding breathing of the user of Benson with the ECU and air bladder assembly allowing for independent adjustment by a user of side bladders or controlled adjustment of the side bladders of Hall results in an ECU which is configured “to adjust or maintain a level of inflation of the side bladders” while the second bladder guides breathing.  During normal use of the seat, a user may select a contour wherein the side bladders are adjusted to some degree (which may result in some hugging effect).  The ECU is then capable of maintaining that level of inflation, as it is independent of the lumbar/breath guiding bladders of Benson, or allowing adjustment by the user of the side bladders, as again, it is independent of the breath guiding bladders. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J BRINDLEY whose telephone number is (571)270-7231. The examiner can normally be reached Mon-Fri, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY J BRINDLEY/            Primary Examiner, Art Unit 3636